     Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 1 of 7




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
PAUL E. NUNU,                        §
      Plaintiff                      §
              vs.                     § CIVIL ACTION NO. 4:21-cv-00128
THE STATE OF TEXAS through its        §
ATTORNEY GENERAL HON. KEN PAXTON, §
THE HONORABLE MICHEAL B. NEWMAN, § VERIFIED COMPLAINT
THE HONORABLE JASON A. COX,           §
CHARLES L. NUNU, and NANCY NUNU RISK §
     Defendants                       §

        Notice to the Court That The Texas Supreme Court
                   Denied Plaintiffs’ Rehearing
To the Honorable Gray H. Miller United States District Judge:

       NOW COMES Plaintiff, Paul E. Nunu, through the undersigned counsel of record filing

Notice to the Court that on 14 May 2021 the Texas Supreme Court denied Plaintiffs’ Motion

for Rehearing Denial of Petition for Review challenging the Probate Courts’ unconstitutional

application of the Texas Vexatious Litigant Statutes.

                                           Respectfully submitted,
                                           /S/ Donald T. Cheatham
                                           Donald T. Cheatham
                                           Texas Bar Number 24029925
                                           SDTX: 32456
                                           9801 Westheimer Road, Suite 300
                                           Houston, Texas 77042
                                           (713) 337-0155 Telephone
                                           (713) 870-7040 Cell
                                           (713) 400-7696 Telecopier facsimile
                                           email: cheathamlaw@aol.com
                                           ATTORNEY FOR PLAINTIFF

                                              1
     Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 2 of 7




                                  Certificate of Service
The undersigned does hereby certify that he caused service of process upon record
counsel for the Defendants through the Clerk’s CM/ECF system pursuant to Federal Rule
of Civil Procedure 4 and 5 on the effective date of this filing.
                                                    /S/ Donald T. Cheatham
                                                   Donald T. Cheatham




                                           2
Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 3 of 7
Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 4 of 7
Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 5 of 7
Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 6 of 7
Case 4:21-cv-00128 Document 45 Filed on 05/28/21 in TXSD Page 7 of 7
